UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 39.86% (Cost $95,903,736) Electric Utilities 3.43% Duke Energy Corp. 165,200 3,252,788 Pinnacle West Capital Corp. 40,000 1,951,600 Progress Energy, Inc. 99,000 4,706,460 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 176,250 54,637 Gas Utilities 2.26% National Fuel Gas Co. 86,000 3,499,340 Peoples Energy Corp. 70,200 3,057,210 Integrated Telecommunication Services 1.85% AT&T, Inc. 102,350 3,851,431 Verizon Communications, Inc. 40,000 1,540,800 Multi-Utilities 30.83% Alliant Energy Corp. 182,900 6,648,415 Ameren Corp. 80,000 4,248,800 CH Energy Group, Inc. 198,800 10,146,752 Consolidated Edison, Inc. 78,000 3,765,840 Dominion Resources, Inc. 79,700 6,611,912 DTE Energy Co. 193,500 8,972,595 Energy East Corp. 320,000 7,686,400 KeySpan Corp. 236,250 9,639,000 NiSource, Inc. 158,050 3,761,590 NSTAR 276,000 9,218,400 OGE Energy Corp. 137,632 5,329,111 SCANA Corp. 28,400 1,156,448 TECO Energy, Inc. 196,750 3,336,880 Vectren Corp. 30,000 843,600 WPS Resources Corp. 55,400 2,938,970 Xcel Energy, Inc. 228,000 5,319,240 Oil & Gas Storage & Transportation 1.47% Kinder Morgan, Inc. 20,000 2,120,000 Spectra Energy Corp. 82,600 2,157,512 Publishing 0.02% Idearc, Inc. (I) 2,000 64,840 Page 1 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2007 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 59.60% (Cost $163,305,428) Agricultural Products 1.22% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 44,250 3,535,854 Consumer Finance 3.37% HSBC USA, Inc., $2.8575 (G) AA- 95,900 4,881,914 SLM Corp., 6.97%, Ser A BBB+ 92,000 4,908,200 Diversified Banks 1.17% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 140,000 3,396,400 Electric Utilities 19.78% Alabama Power Co., 5.20% BBB+ 262,475 6,315,148 Carolina Power & Light Co., $4.20 Baa3 41,151 3,186,631 Carolina Power & Light Co., $5.44 BB+ 11,382 1,069,908 Duquesne Light Co., 6.50% BB+ 107,000 5,423,830 Entergy Arkansas, Inc., 6.45% BB+ 50,000 1,260,940 Entergy Mississippi, Inc., 6.25% BB+ 153,000 3,887,164 Georgia Power Co., 6.00%, Ser R A 54,900 1,352,736 HECO Capital Trust III, 6.50% BBB- 44,900 1,158,420 Interstate Power & Light Co., 7.10%, Ser C BBB- 76,500 2,070,281 Interstate Power & Light Co., 8.375%, Ser B Baa2 25,000 801,563 Monongahela Power Co., $6.28, Ser D B+ 24,931 2,359,876 NSTAR Electric Co., 4.78% A- 67,342 5,867,172 PPL Electric Utilities Corp., 4.40% BBB 29,790 2,451,717 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 200,000 5,212,500 PPL Energy Supply, LLC, 7.00% BBB 50,000 1,292,500 Southern California Edison Co., 6.00%, Ser C BBB- 18,000 1,821,375 Southern California Edison Co., 6.125% BBB- 35,000 3,562,345 Virginia Electric & Power Co., $6.98 BB+ 35,000 3,641,095 Virginia Electric & Power Co., $7.05 BB+ 10,000 1,044,063 Wisconsin Public Service Corp., 6.76% A- 35,883 3,710,528 Gas Utilities 2.12% Southern Union Co., 7.55%, Ser A BB 239,700 6,162,687 Page 2 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2007 (unaudited) Investment Banking & Brokerage 7.54% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 50,650 2,547,695 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ 95,300 4,822,180 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 84,000 4,278,120 Goldman Sachs Group, Inc., 6.20%, Ser B A 20,000 520,200 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 124,800 6,327,360 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 53,000 2,729,500 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 26,900 708,546 Life & Health Insurance 1.97% MetLife, Inc., 6.50%, Ser B BBB 215,000 5,742,650 Multi-Utilities 10.39% Baltimore Gas & Electric Co., 6.70%, Ser 1993 BBB- 20,250 2,107,266 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 30,000 3,134,064 BGE Capital Trust II, 6.20% BBB- 205,300 5,089,387 PNM Resources, Inc., 6.75%, Conv BBB- 67,896 3,523,802 Public Service Electric & Gas Co., 4.08%, Ser A BB+ 5,000 405,000 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 13,677 1,135,191 Public Service Electric & Gas Co., 6.92% BB+ 47,998 4,915,298 SEMPRA Energy, $4.36 BBB+ 19,250 1,578,500 SEMPRA Energy, $4.75, Ser 53 BBB+ 6,305 567,450 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,549,847 Xcel Energy, Inc., $4.08, Ser B BB+ 8,610 731,678 Xcel Energy, Inc., $4.11, Ser D BB+ 8,770 698,092 Xcel Energy, Inc., $4.16, Ser E BB+ 9,410 773,973 Oil & Gas Exploration & Production 5.15% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 20,000 1,910,000 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 51,500 5,082,406 Devon Energy Corp., 6.49%, Ser A BB+ 50,645 5,116,730 Nexen, Inc., 7.35% (Canada) BB+ 112,300 2,855,789 Other Diversified Financial Services 5.38% Bank of America Corp., 6.204%, Despositary Shares, Ser D A 260,000 6,916,000 Citigroup, Inc., 6.213%, Depositary Shares, Ser G A 96,000 4,926,720 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 56,400 2,831,280 Citigroup, Inc., 6.365%, Depositary Shares, Ser F A 18,900 963,900 Specialized Finance 0.18% CIT Group, Inc., 6.35%, Ser A BBB+ 20,000 527,000 Thrifts & Mortgage Finance 0.85% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 90,000 2,460,942 Page 3 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2007 (unaudited) Trucking 0.48% AMERCO, 8.50%, Ser A B 55,000 1,408,000 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.54% (Cost $1,565,000) Commercial Paper 0.54% Chevron Funding Corp., 2-1-07 5.170% $1,565 1,565,000 Total investments (Cost $260,774,164) 100.00% Page 4 John Hancock Patriot Premium Dividend Fund II Footnotes to Schedule of Investments January 31, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $54,637 or 0.02% of the Fund's total investments as of January 31, 2007. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,535,854 or 1.22% of the Fund's total investments as of January 31, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $260,774,164. Gross unrealized appreciation and depreciation of investments aggregated $32,878,137 and $2,947,317, respectively, resulting in net unrealized appreciation of $29,930,820. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 2, 2007
